           Case 1:20-cv-03828-JMF Document 58 Filed 10/29/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
 AGUSTIN CAMANO ANZUREZ,
 individually and on behalf of others similarly
 situated,                                                      Index No. 20-cv-3828 (JMF)

                          Plaintiff,

                -v-                                           PROPOSED DEFAULT JUDGMENT
                                                               AGAINST DEFENDANT LA UNICA
 LA UNICA CARIDAD INC. (D/B/A LA                             CARIDAD INC. (D/B/A LA CARIDAD 78
 CARIDAD 78 RESTAURANT), MIGUEL YIP,                                  RESTAURANT)
 and KWOK WOOD LEE,

                           Defendants.
 --------------------------------------------------------X
      The Summons, Complaint, and Amended Complaint in this action having been duly served

on the above-named Defendant LA UNICA CARIDAD INC. (D/B/A LA CARIDAD 78

RESTAURANT), and said Defendant having failed to plead or otherwise defend in this action,

and said default having been duly noted, and upon the annexed declaration in support of entry of

default judgment, with exhibits thereto;

       NOW, on motion of Michael Faillace & Associates, PC, counsel for Plaintiff, it is hereby

       ORDERED and ADJUDGED that Defendant LA UNICA CARIDAD INC. (D/B/A LA

CARIDAD 78 RESTAURANT) is liable to Plaintiff AGUSTIN CAMANO ANZUREZ, as

alleged in the complaint in this action, for unpaid minimum and overtime wages pursuant to the

Fair Labor Standards Act (FLSA) and New York Labor Law (NYLL), unpaid spread-of-hours

pay pursuant to NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6, failure to furnish wage

notice and wage statements as required under Section 195 of the New York Labor Law, and

unlawful “kickbacks” in violation of Section 198-b(2) of the New York Labor Law, together

with interest, costs, and attorneys’ fees, all in a total to be ascertained.
                                              SO ORDERED.



                                                                           October 29, 2020
